IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs February 6, 2001

              ANTHONY M. FREEMAN v. STATE OF TENNESSEE

                   Direct Appeal from the Criminal Court for Shelby County
                          No. P-23725    James C. Beasley, Jr., Judge



                   No. W2000-02001-CCA-R3-CO - Filed February 26, 2001


Petitioner, Anthony M. Freeman, appeals the dismissal of his petition seeking a writ of habeas corpus
and/or post-conviction relief. We conclude the petition does not state a cognizable claim for habeas
corpus relief, and the petition was filed beyond the statute of limitations for post-conviction relief.
Accordingly, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOE G. RILEY, J., delivered the opinion of the court, in which JOSEPH M. TIPTON and JERRY SMITH,
JJ., joined.

Anthony M. Freeman, Talladega, Alabama, Pro Se.

Paul G. Summers, Attorney General and Reporter; Clinton J. Morgan, Assistant Attorney General;
and William L. Gibbons, District Attorney General, for the appellee, State of Tennessee.


                                              OPINION

         On July 28, 2000, petitioner filed a “Motion and Petition for Writ of Habeas Corpus”
challenging the constitutionality of three drug-related guilty pleas entered on June 20, 1989. He
alleged the guilty pleas were unknowing and involuntary and resulted from the ineffective assistance
of counsel. He further alleged these convictions were used to enhance a subsequent federal sentence,
which he apparently is serving in the Federal Correctional Institution in Talladega, Alabama. The
trial court treated the pleading as a petition for post-conviction relief and dismissed it as being barred
by the statute of limitations. We affirm.

         Article I, § 15 of the Tennessee Constitution guarantees the right to seek habeas corpus relief.
Tenn. Code Ann. §§ 29-21-101 et seq. codifies the applicable procedures for seeking a writ. While
there is no statutory time limit in which to file for habeas corpus relief, Tennessee law provides very
narrow grounds upon which such relief may be granted. Taylor v. State, 995 S.W.2d 78, 83 (Tenn.
1999). A habeas corpus petition may be used only to contest void judgments which are facially
invalid because (1) the convicting court was without jurisdiction or authority to sentence a defendant;
or (2) defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993).

       Even if petitioner’s allegations are correct, the judgments are not facially invalid and are not
void. At most, the convictions are voidable and may not be attacked by habeas corpus.

        Furthermore, the petition was untimely as a petition seeking post-conviction relief. Petitioner
was convicted in 1989, and the statute of limitations expired three years later. See Tenn. Code Ann.
§ 40-30-102 (Supp. 1989). The Post-Conviction Procedure Act of 1995 does not provide petitioners
for whom the statute of limitations had already expired any additional time in which to file a petition
for post-conviction relief. Carter v. State, 952 S.W.2d 417, 420 (Tenn. 1997). Furthermore,
petitioner does not allege any ground that tolls the statute of limitations. See Tenn. Code Ann. § 40-
30-202(b) (1997). The fact that these convictions were not utilized to enhance his federal conviction
until recently does not toll the statute of limitations. Watt v. State, 894 S.W.2d 307, 309 (Tenn.
Crim. App. 1994).

       The trial court properly dismissed the petition. The judgment of the trial court is, therefore,
affirmed.



                                                       ___________________________________
                                                       JOE G. RILEY, JUDGE




                                                 -2-